department of the treasury internal_revenue_service washington d c jun s tepplat tax_exempt_and_government_entities_division u i l legend taxpayer a taxpayer b ira x ira y bank b company p employee e dear this is in response to your letter dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request a ruling from the internal_revenue_service service with respect to attempted conversions from traditional individual_retirement_arrangements ira to roth iras for the tax_year the following facts and representations have been made in support of your ruling_request nheretenenennennnes taxpayer a and taxpayer b maintained traditional_ira x and traditional_ira y respectively with bank b ira x and ira y were established in with distributions of cash and stock taxpayer a and taxpayer b received from qualified_retirement_plans bank b subsequently determined that it could not hold the stock because of a relationship it shared with company p taxpayer a and taxpayer b agreed to allow company p to establish new traditional iras for them to hold the cash and stock you represent that it was taxpayer a and taxpayer b’s intent to then have these newly established company p traditional iras converted to roth iras also with company p taxpayer a and taxpayer b represent that they signed the on necessary documentation with company p to establish traditional iras taxpayer a and taxpayer b further state that the necessary paper work was completed to convert these newly established traditional iras to roth iras and that this request was made in a time fashion during tax_year employee e an employee of taxpayer a and taxpayer b on contacted company p to verify that the traditional iras taxpayer a and taxpayer b established on company p informed employee e that it could not locate taxpayer a and taxpayer b’s paperwork and that ira accounts had not been established for taxpayer a and taxpayer b had been converted to roth iras on to establish new traditional ras and roth iras for taxpayer a and taxpayer b taxpayer a and taxpayer b signed the new traditional_ira application forms on _employee e completed new company p ira application forms taxpayer a signed his roth_ira_conversion form on and taxpayer b signed her roth_ira_conversion form on taxpayer a and taxpayer b then signed distribution forms to transfer the cash and stock from traditional iras to roth iras or in taxpayer a and taxpayer b’s ira conversions company p that a transfer of funds from bank b to company p was made on _ employee e contacted company p to ascertain the status of employee e was informed by on taxpayer a and taxpayer b’s accountant requested a copy of their ira statements employee e’s review of these statements revealed that they were not for roth iras or employee e contacted company p to ascertain the status of taxpayer a and taxpayer b’s ira conversions and was informed that the ira conversions had not been made on or aboui employee e that it had fatind the original distribution forms taxpayer a and taxpayer b completed in iras to roth iras company p has acknowledged its error in not converting taxpayer a and taxpayer b's traditional iras to roth iras as instructed by taxpayer a and taxpayer b ‘hat authorized the conversion of two traditional _ company p informed sesesnnnneeetensen jue to circumstances beyond their control was less than dollar_figure tax_return taxpayer a and taxpayer a and taxpayer b state that they did not timely filed their federal_income_tax return for tax_year and that their adjusted_gross_income for tax_year the ira conversions were not reported on the taxpayer b further assert that their modified_adjusted_gross_income in subsequent tax years has been more than dollar_figure and consequently they have been unable to convert their traditional iras to roth iras taxpayer a and taxpayer b believe that they should be allowed to treat the conversions as having taken place in instructions to convert their traditional iras to roth iras taxpayer a and taxpayer b’s iras maintained with company p continue to be designated as traditional iras even though company p failed to follow their based on the foregoing facts and representations you request that the service deem that the ira conversions you attempted to make ir qualified rollover_contributions from traditional iras to roth iras under sec_408a of the internal_revenue_code code constitute sec_408a was added to the code by sec_302 of the taxpayer_relief_act_of_1997 publaw_105_34 effective for tax years beginning after date this section created roth ras as a new type of nondeductible individual_retirement_arrangement code sec_408a of the code provides that the term roth_ira means an individual_retirement_plan which is designated at the time of establishment of the plan as a roth_ira roth iras except as specifically provided in code sec_408a are subject_to the same rules that apply to traditional iras code sec_408a of the code provides that an individual shall not be allowed to make a qualified_rollover_contribution to a roth ra from an ira other than a roth_ira during any taxable_year if for the taxable_year of the distribution to which such contribution relates- i ii the taxpayer's adjusted_gross_income exceeds dollar_figure or the taxpayer is a married individual filing a separate_return q a-1 a of sec_1_408a-4 of the income_tax regulations regulations provides in part that an individual can convert an amount in his or her traditional_ira to a roth_ira if two requirements are satisfied first the ira owner must satisfy the modified_adjusted_gross_income limitation described in a-2 a and if married the joint filing requirement described in a-2 b second the amount contributed to the roth_ira must satisfy the definition of a qualified_rollover_contribution in sec_408a ie it must satisfy the requirements for a rollover_contribution as defined in code sec_408 except that the one-rollover- per-year limitation in sec_408 does not apply seeeeeeeeneseeineeseue q a-1 b of sec_408a-4 of the regulations provides in part that an amount can be converted from a traditional_ira to a roth_ira by any of three methods- an amount distributed from a traditional_ira is contributed rolled over to a roth_ira within the 60-day period described in sec_408 an amount in a traditional ra is transferred in a trustee-to-trustee transfer from the trustee of the traditional_ira to the trustee of the roth_ira or an amount in a traditional_ira is transferred to a roth_ira maintained by the same trustee for purposes of sec_408 and sec_408a redesignating a traditional_ira as a roth_ira is treated as a transfer of the entire account balance from a traditional_ira to a roth_ira under limited circumstances the service has the authority to waive certain requirements where the failure to do so would be against equity and good conscience for example under code sec_408 the service has the authority to waive the 60-day rollover requirement where among other things a rollover was not completed within days because of an error committed by a financial_institution the waiver of the 60-day rollover requirement is effective for distributions that occur after date further under sec_301_9100-1 of the procedure and administration regulations regulations the commissioner of the service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code provided the grant for relief will not prejudice the interests of the government sec_301 c of the regulations provides that ordinarily the interests of the government will not be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting the relief under this section or if granting relief would result in a taxpayer having a lower tax_liability taxpayers who subsequently discovered that they were ineligible to convert traditional iras to roth iras have been granted relief under sec_301_9100-3 of the regulations to recharactrerize roth iras as traditional iras provided they meet the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations and further provided that the tax_year for which the relief is requested is not a closed tax_year in this case you represent that traditional ras were in fact established for you with company p in necessary documentation in to convert your traditional iras to roth iras you further represent that you completed the jussi ia oobi also with company p but that company p failed to follow your instructions and the ira conversions never took place you assert that your modified_adjusted_gross_income for tax_year - your modified_adjusted_gross_income has not been less than dollar_figure in subsequent tax years to allow you to convert your traditional iras to roth iras did not exceed dollar_figure you further assert that from the information submitted it appears that you attempted to convert your traditional iras to roth iras pursuant to method three of q a-1 b of sec_1_408a-4 of the regulations by having amounts in your company p traditional ras transferred to company p roth iras under this method for purposes of code sec_408 and code sec_408a redesignating a traditional_ira as a roth jra is treated as a transfer of the entire account balance from a traditional_ira to a roth_ira provided that both iras are maintained by the same trustee the iras that you represent were established with company p ir traditional iras and are subject_to the rules of code sec_408 a roth_ira must be designated as a roth_ira at the time it is established and must comply with the rules under code sec_408a no provision of the code or regulations would permit the service to subsequently designate a_trust established under code sec_408 as meeting the requirements of code sec_408a are taxpayer a and taxpayer b did not report the ira conversions on thei income_tax return and therefore did not satisfy the conditions for relief under sec_301_9100-1 of the regulations under the principles of sec_301 of the regulations the grant of relief cannot prejudice the interest of the government however the interest of the government is prejudiced if you are allowed to treat the ira conversions as having been made when the tax_year for which the conversions should have been reported in income is a closed_year in other words to allow taxpayer a and taxpayer b to deem the ira conversions as having occurred in calendar_year would allow them to avoid the income_tax consequences associated with ira conversions because the a closed_year ie the return for that year cannot be amended to reflect the inclusion of the ira conversions in gross_income and the payment of the additiénal income taxes that would be due on such converted amounts tax_year is accordingly we conclude that since company p failed to transfer or designate your traditional iras as roth iras in _ amounts in your traditional iras were not converted to roth jras in accordance with q a-1 b of sec_408a-4 of the regulations thus the traditional_ira conversions you attempted to make in tax_year do not constitute qualified rollover_contributions to roth ras under code sec_408a no opinion is expressed as to the tax consequences of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ecere rrr rere teer tee es vy ‘d q v4 this ruling is based on the assumptions that the iras established by taxpayer a and taxpayer b meet the requirements of code sec_408 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney form on file in this office a copy of this letter has been sent to your authorized representative if you have any questions concerning this ruling please contact rrkkeraireaeara ere r ere sf ‘t ep ratt qdr rr re re rrer rr rrr ir ir rr rh sincerely yours signed joyce eb floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling notice of intention to disclose
